Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page.

 

 

 

 

 

 

- FILED __. LODGED |
William “Will” A. Graven, In Pro Se —..RECEIYED _ COPY
2700 S. Woodlands Village Blvd. Suite 300-251 ;
Flagstaff, Arizona 86001 SEP 19 2019
IN UNITED STATES DISTRICT COURT, DISTRICT OF ARIZONA, PHOENTX DEVISTON Count |
In Re: Will Graven, ) Case No.: 2:19-cv-04586 NAA eee ry
Plaintiff, ) Case Filed: June 28, 2019 “SS
V. ) Honorable Judge Steven P Logan
) PLAINTIFF’S REPLY TO DEFENDANTS’
State of Arizona, ) RESPONSE TO MY MOTION FOR A
Defendants. ) JUDGMENT ON THE PLEADINGS FROM

 

) THIS CASE, AND RELATED CASES

I. MY STATE HAS HAD/HAS NO DEFENSE, EXCEPT CONCEALING RECORDS; LYING; AND

REFUSING TO CONFRONT THEIR ACTS, SINCE MY FIRST CASE HERE, ALMOST 3% YEARS AGO
This action arises from Defendants’ documented criminal acts. It is that simple (Cmpl|nt Sec’s IIB-D, Ex’s 6/7;

 

9-16; and my Rspns to Defs’ Mtn to Dsmiss, Sec IV). Their guilt, as shown here, by their own records, is undeniable,
far beyond a preponderance of evidence I have now presented their records here, after years of effort to obtain them
(Defendants were withholding records, and more, including threatening witnesses [Cmplnt Sec I-H]):

1.) Ahler gave Notice regarding his conflict of interest with the Snell Parties (Cmplnt Par 17; Ex 6, Ref 1; by 4/27/15)

2.) Conrad Screened Ahler to preempt any conflict of interest or the appearance of impropriety (as required by law
and case law), and to prevent Ahler from committing criminal Conflict of Interest (Cmplnt Par’s 18-23, Ex 6,

Ref 3; 4/27/15)

3.) But Ahler took part in completing and signing the Snell Case (and others) Charging Form (Cmplnt Par’s 24-27;
Ex 7, Ref 1; 7/16/15). (There was no reason for Ahler to break the law, committing criminal Conflict of Interest,
ARS 38-510, and more, by taking part in completing this Case [and others], except to remove the Snell Parties’
names from the Case Charging Form [for crimes they had been investigated for and approved to be charged for].)

4.) Conrad, as Ahler’s superior, issued the Ahler Screening Memo, but enabled Ahler to do these things when he also
signed the Snell Form (Cmplnt Par’s 28-45; Ex 7, Ref 2); so Conrad committed Criminal Facilitation, and more

5.) Conrad and Ahler working together to exonerate the Snell Parties, and commit the Supporting Acts (Cmplnt Sec
II-H) is Criminal Conspiracy; Obstruction of Justice; and more (Cmplnt Par’s 28-45)

6.) Four other AGO Officials assisted Ahler and Conrad (CmplInt Par 46; Ex’s 9-15), thereby committing even more
crimes...including, operating the AGO as a criminal/RICO enterprise (at least 2 of their acts are predicate acts)

If Defendants had legitimately been reversing approval by the previous Attorney General to charge the Snell
Parties, they would not have needed to commit criminal acts to do so. And if their acts were legitimate, their counsel
would not be using frauds on the Court (which see below) to avoidshide their clients’ criminal acts (for 3 % years).

Defendants knew of their acts when I filed my Complaint here on 4/27/16...but rather than come clean, they
concealed these records; the acts in them; and other; and they lied to this Court about the truths they were hiding.

This Complaint is for the Justice and restitution I lost when Defendants committed criminal acts to exonerate
the Snell Parties who had been approved to be charged for crimes they committed against me. Defendants followed
their first criminal acts with a series of Supporting Acts to further support exonerating the Snell Parties, and to cover

their tracks, causing me further injuries (Cmplnt Sec II-H; and my Rspns to Defs’ Mtn to Dsmss, Sec’s VI-A/B).
Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page 2 of 6

But in the face of their own records, rather than admit errant acts, Defendants have repeatedly used a series of
frauds on the Court(s) as they have attempted to evade Justice, as they have no other defenses. Their frauds include
bold-faced lies, such as (my Rspns to Defs’ Mtn to Dsmiss, Sec 1):

1.) that my Complaint is based on I “felt” or “believed” the Snell Parties had committed crimes (My Complaint is
against the State, for their criminal acts, as they exonerated the already approved-for-charging Snell Parties.)

2.) that my Complaint is based on I “wanted” or “had a right” to have Snell indicted (Snell was approved to be
indicted [CmpInt Ex’s 4/5], I did not need to [ridiculously] “want” or claim a “right” to have them indicted.)

3.) that I alleged the State “failed;” “did not,” “declined;” or “refused” to indict the Snell Parties (4y Complaint is
about Defendants’ documented criminal acts to exonerate Snell from already being approved to be indicted.)

4.) that the State simply, honestly, decided not to indict the Snell Parties (Defendants’ series of documented
criminal acts to exonerate the Snell Parties does not qualify as a “decision not to indict.”)

5.) they claim that 3 Forms authorizing separating the Snell Case from the Graven Master Case for prosecution
were merely authorizing the beginning of the Snell Investigation (my Rspns to Defs’ Mtn to Dsmss, Sec I-A,
Fraud 5; and Sec I-C, the “Three Forms Fraud.”)

6.) they ignored their criminal acts/evidence, except to bury them with frauds on the Court (Their home-Court
obliged, never saying a word about Defendants’ criminal acts, nor the frauds on the Court by their counsel. [my
Rspns to Defs’ Mtn to Dsmss, Sec I-D])

7.) that as prosecutors, they are above the law, “even if criminal” (Zhey actually claim this; Cmplnt Sec II-K.)

8.) that my first Complaint here, and the one in State Court, were one in the same actions (Cmplnt Sec II-J.)

9.) in Defendants’ Reply to my Response to their Motion, throughout, especially Sec 5, they claim that the criminal
investigations and prosecutions that I have called “my cases,” never were my Cases, and so I have no standing. This
claim, is, in part, based on their fraudulent descriptions of the supposed nature of my Complaint (to which I
incorporate Sec IV, particularly, Ex’s 8-19, of my Reply to their Response to my Motion to Strike.)

10.) they regularly distort my statements, for example: if I am saying 12 O’clock noon; they then themselves say 12

o’clock midnight...to insist both statements the same, as both refer to time, and both have the number 12 in them

Defendants committing criminal and Supporting Acts do not qualify as a “decision not to indict,” nor et al.
In spite of their many false claims as to the nature of my Complaint, they do know it (my Rspns, Sec I-B).
Defendants refuse to confront their criminal acts, except to say (Def’s’ Reply to my Rspns, pg 2, In 17):
“While that never happened...” (This is another lie, as made clear by their records they refuse to respond to.)

Il. DEFENDANTS ACTUALLY BELIEVE THEY ARE ABOVE THE LAW
Perhaps Defendants’ justification for their criminal acts may best explain their acts, as one of their defenses has

been that they are above the law (e.g., in their Motion; and Reply), and can do whatever they want as prosecutors,
including, commit criminal acts (Cmplnt Sec II-K; and my Rspns to Defs’ Mtn, Sec I, Fraud 5; and Sec IX):

“Tn addition, Plaintiff lacks standing to bring his claims because he has not pled and cannot prove that the
alleged actions of the AGO — even if they were criminal — (Bold underline by Plaintiff.) Or...

“First, as discussed in our Motion to Dismiss, the case law makes clear that prosecutors have absolute
immunity for decisions as to whether or not to initiate a prosecution, bad motives or not,..” Or...

“C, It is well-settled that prosecutors have absolute immunity in deciding
whether or not to initiate a prosecution, regardless of their motives.” (Italics by Plaintiff.)

As this Court ruled in Horne et al v Polk, a prosecutor who violates a defendant’s right, cannot claim immunity.

 

2

 
Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page 3 of 6

WI. DEFENDANTS’? COUNSEL REPEATEDLY MISREPRESENTS THE ACTUAL NATURE OF MY
COMPLAINT AS [WROTE AND FILED IT (Their first-line of defense.)

Making Defendants’ criminal acts and guilt ever more obvious are the countless number of frauds on the
Court(s) their counsel has committed.
In my first Complaint here they claimed (Mtn for Jdgmnt on the Pldngs [“MJP”], Ex 1, pg 2, Ins 4-7):

“The gist of the Complaint is the accusation that the state violated Plaintiff's Constitutional rights by failing
to exercise its discretion to seek an indictment of a law firm and a few of its lawyers. But such a claim is frivolous
on its face: no federal cause of action exists for such.”

When I obtained, via Alternate Sources, a few of the records the AGO had withheld from me, I filed a Motion
for Relief. They then created what I have described as the beginnings of “Three Forms Fraud” (MJP, Sec IV, Ex 2):

“When I obtained more records, I filed a Motion for Relief here. I was then getting close to, and being able to
show, the complete picture of the puzzle. Defendants should have come-clean. Instead, they began to seriously
commit fraud on this Court, in part, by lying about 3 of the AGO records I had obtained (3 important AGO Forms).

Defendants filed a Response in Opposition (Ex 2 here) to my Motion for Relief, and began what I will later
call the “Three Forms Fraud” (pg 3, Ins 7-20). .

I mentioned the Three Forms Fraud in Sec I Introduction to my Combined Response and Motion to Strike
Defendants’ Motion to Dismiss, as Fraud number 5, and further explained it in Sec I-C.”

In Response to my Appeal at the Ninth Circuit, they claimed (MJP, end of Sec IV, Ex 3):

“Nor did Plaintiff “cite to any legal authority that suggests he has a federal right to have third
parties criminally prosecuted by state officials.” And:

“nor create a new tort theory against the State for failure to criminally indict a third party.”
In my recent Complaint in State Court they said (MJP Sec V, Ex 4):

“ .hoping that some Court will buy his rejected theory that his constitutional rights were violated when the State
declined to criminally indict a law firm and some of its individual members.” And:

“Tn that regard, the court said, Graven failed “to cite to any legal authority that he has a federal right to have third
parties criminally prosecuted by state officials,” or “any authority that would allow him to bring a state law claim
against state officials for their failure to criminally prosecute third persons that he believes should be prosecuted.”

(Please note, the quotes within the above quotes were based on Judge Snow’s Ruling 3 % years ago, which were
based on Defendants’ then fraudulent claims/description of my then Complaint...and was based on their withholding
records, and lying to this Court about what they knew they had done [i.e., Defendants were not quoting me/my
Complaint...they were quoting themselves].)

Here, they have repeatedly used these same fraudulent descriptions of the alleged nature of my Complaint:
(including, they have repeated Judge Snow’s mal-informed Ruling from almost 3 % years ago [MJP, Sec V, Ex 5]):

In Defendants’ Reply to my Response, they repeated these same frauds, and others (e.g., pg 2, Ins 6-9).

This makes five different sets of actions, with multiple pleadings in each action, and the best defense they had,
besides withholding records and threatening witnesses, were these fraudulent claims of the nature of my Complaint.

But none of these claims came from my allegations or pleadings (my Rspns to Defs’ Mtn, Sec 1).

 
Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page 4 of 6

The records Defendants were hiding, and now refuse to respond to, document that they committed a series of
criminal and Supporting Acts to exonerate the already approved for charging Snell Parties, and hide their acts.

IV. THERE ARE LIMITS TO AN ATTORNEY’S ZEALOUS DEFENSE IN CIVIL CASES
They have surpassed, long ago, any possible claim of zealous representation of their clients for a civil matter

Defendants have long ago far surpassed the limits of Rules 1; and 11; and case law.

As Arizona attorneys, Defendants and their counsel are well familiar with the limits of civil representation as
made clear in James Cooke & Hobson v Lake Havasu Plumbing, Ariz (citing Cooter & Gel v Hartmarx, US).

In James Cooke, Defendant’s counsel demanded strict proof of the amounts of money owed that were listed in
product invoices that had been signed by Defendants, and then later argued, infighting sanctions, that he (counsel)
should not be penalized for “zealously advocating for his clients.” But the Court disagreed, Ruling:

“The court finds that there was no valid reason for the partnership to deny plaintiff's complaint, and that a general
denial was filed to cause unnecessary delay.”

Judge Gerber, in especially concurring, commented (James Cooke):

“...Rule 11's unstated premise that every lawyer is a debtor not only to the legal profession but to society at large,
and this debt cannot be paid by deceptive pleadings, even when filed in the client's best interest.

Rule 11 requires the answer to a complaint to reveal an honest, uninflated appraisal of a client's case to the court
and to the opposition even if such an honest revelation hurts the client.”

Here, Defendants are simply ignoring their own records, rather than invoices, that document their criminal acts.
The States’ “defense” here should be brought to an end, for behaviors counsel was sanctioned for in James Cooke.

Defendants behaving like, and claiming they are above the law, and so can commit any acts they wish,
regardless of motivation, even if criminal, is simply their version of JUSTICE V JUST-US (“Just-Us” being the now
popular nomenclature for government officials who believe they not subject to the laws the rest of us are).

V. DEFENDANTS’ TECHNICAL ARGUMENTS FAIL IN LIGHT OF THEIR FRAUDULENT CLAIMS
Defendants’ technical arguments (e.g., Immunity; Failure to State a Claim; etc) are based on their fraudulent

claims as to the nature of my Complaint, so their technical arguments have no foundation, and so are not valid.
For example, when Defendants state (Defs’ Mtn to Dsmss, pg 8, Ins 23-24):

“Simply alleging a failure to indict a third party Graven wanted indicted doesn’t plead any “distinct and palpable
injury” to him.” (Bold underline by Plaintiff.)

Of course there is no injury from such an allegation...but then my Complaint is not about “alleging a failure to
indict” someone I “wanted indicted...”
My Complaint is about Defendants’ criminal and Supporting Acts when they exonerated the Snell Parties...

and the Justice and restitution they stole from as they committed such acts.

 
e

Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page 5 of 6

VI. REAFFIRMING MY MOTION FOR A JUDGMENT ON THE PLEADINGS FROM THIS CASE, AND
RELATED CASES
The documented facts, and truths, are quite simple: My Complaint, and evidence, are about the Defendants

documented (by their own records) criminal and Supporting Acts to exonerate the Snell Parties.

What could be more convincing that Defendants have no defense, than their repeated use of the same frauds,
time after time (which are based on claims that do not even come from my Complaint)?

Defendants cannot defend themselves, so they have resorted to frauds on the Court(s).

I affirm my Motion for a Judgment on the Pleadings from this Case, and related Cases (including my first
Complaint here), and ask this Court to return Justice, and my life, to me, by Granting my Motion.

VII. CONCLUSION
Defendants’ Response, is strategic avoidance, as they cannot Respond to their documented criminal acts.

Defendants’ basic claims are that my Complaint is about my feeling or believing the Snell Parties committed
criminal acts, and as I wanted and have a right to have them charged, but they failed/refused/decided not to do so.

They have claimed this over and over, but no matter how many times they say it, it does not become true.

My State has lied/committed multiple acts of fraud on this Court, including, concealing the truth (for 3 % yrs).

They tried hiding records, and they did for quite some time, that document their acts (see Statutes of Limitation,
Cmplnt Sec III; and Supporting Acts, Cmplnt Sec II-H).

But now that those records are available here, their criminal acts, and what they have done to try to hide those
acts, are now in clear view.

So, clearly, Defendants have had no defense, and they have no defense, except frauds on the Court(s).

First, my State stole Justice and restitution from me.

Then, following their being caught in a series of criminal acts, they committed multiple frauds on the Courts.

Now, in spite of having been caught, they have refused to come clean, and so have not only have they stolen
Justice and restitution from me, they have stolen almost 3 and % years of my life, or 4 % years, if we go back to the
beginning of their criminal acts.

I cannot believe my son (and others) fought in Afghanistan/elsewhere to perpetuate Defendants’ corruption.

 

I thank this Court for its integrity, time, and efforts in adjudicating a matters ey /
Respectfully submitted this 19" day of September 2019, by: i Ag , In Pro Se.
Plaintiff Will Graven

- Original of this Reply was filed the Clerk of District Court this 19" day of September, 2019.
- Defendants to be Served as required by the Federal Rules of Civil Procedure, and/or as agreed with Counsel.
- VERIFICATION of the above Reply and referenced Exhibits is on the following page.
Case 2:19-cv-04586-SPL Document 29 Filed 09/19/19 Page 6 of 6

VERIFICATION

STATE OF ARIZONA )
)ss:
County of Coconino )

William A. Graven, being first duly sworn upon his oath avows that he has written and therefore read
this Reply, and that the allegations contained therein are true and correct, based upon his personal knowledge,
except as to allegations made upon information and belief, and as to such allegations and information, he

believes them to be true.

As well, William A. Graven, being first duly sworn upon his oath avows that he has reviewed all
referenced pleadings Exhibits, and swears that each is a true and correct copy of the original, based upon my

personal knowledge.

Should I be called upon to testify under oath for either this Reply, and its contents, or referenced

pleadings and Exhibits, I would be able to do so.

DATED this 19" day of September, 2019.

AZ

William A. “Will” Graven

Subscribed and sworn to before me, the undersigned Notary Public, this 19 day of September, 2019, by

Will Graven.
Ly ud dhe y@—

N ipary Public

SEM, KAREN R ARAIZA

My Commission Expires: for: | az ) / LOA

3S
a (ey 3 Notary Public - Arizona
Coconino County
39 My Comm. Expires Apr 26, 2021

 
